PER CURIAM.
We affirm the judgment and sentence herein except in the following particular. At the sentencing hearing, the trial judge orally announced he was imposing costs in the amount of $249.50. However, the court’s written judgment ordered the defendant to pay a fine in the sum of $249.50.
■ Because the written judgment varies from the court’s oral pronouncement, we reverse the assessment of the fine and remand for further proceedings. Shaw v. State, 467 So.2d 1087 (Fla. 2d DCA 1985). Should the trial judge choose to reimpose costs to be added to the written judgment, appellant as an indigent must be given notice and an opportunity to be heard, pursuant to Jenkins v. State, 444 So.2d 947 (Fla.1984).
SCHEB, A.C.J., HALL, J., and BOARDMAN, EDWARD F., (Ret.) J., concur.